UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4815


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ROBERTO SOBEYANIS-SANCHEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:10-cr-00274-D-4)


Submitted:   March 7, 2012                 Decided:   March 28, 2012


Before SHEDD, KEENAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Rafael Rodriguez, LAW OFFICES OF J. RAFAEL RODRIGUEZ, Miami,
Florida, for Appellant. Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Roberto      Sobeyanis-Sanchez          pleaded      guilty        to

distribution of cocaine and aiding and abetting, in violation of

21 U.S.C. § 841(a) (2006), and illegally entering the United

States, in violation of 8 U.S.C. § 1325(a) (2006).               The district

court   sentenced     Sobeyanis-Sanchez      to    seventy-six       months    of

imprisonment and he now appeals.

            We review a sentence for reasonableness, applying an

abuse of discretion standard.        Gall v. United States, 552 U.S.

38, 51 (2007); see also United States v. Layton, 564 F.3d 330,

335 (4th Cir. 2009).       In so doing, we examine the sentence for

“significant procedural error,” including “failing to calculate

(or improperly calculating) the Guidelines range, treating the

Guidelines as mandatory, failing to consider the [18 U.S.C.]

§ 3553(a)     [(2006)]   factors,   selecting       a    sentence      based   on

clearly erroneous facts, or failing to adequately explain the

chosen sentence.”     Gall, 552 U.S. at 51.

            Moreover,     in    reviewing         the     district       court’s

calculations    under    the   Guidelines,    “we       review   the    district

court’s legal conclusions de novo and its factual findings for

clear error.”     United States v. Manigan, 592 F.3d 621, 626 (4th

Cir. 2010) (internal quotation marks and citation omitted).                    We

will “find clear error only if, on the entire evidence, we are

left with the definite and firm conviction that a mistake has

                                     2
been    committed.”       Id.   at   631       (internal   quotation          marks   and

citation omitted).

               Under the Guidelines, a defendant who is only a “minor

participant” in criminal activity is eligible for a two-level

reduction in offense level.           U.S. Sentencing Guidelines Manual

(“USSG”) § 3B1.2(b) (2011).          This applies to a defendant who is

“substantially less culpable than the average participant,” “but

whose role could not be described as minimal.”                     USSG § 3B1.2(b),

cmt. n.3(A) & n.5.         In deciding whether the defendant played a

minor role, the “critical inquiry is thus not just whether the

defendant has done fewer bad acts than his co-defendants, but

whether    the    defendant’s    conduct        is    material    or     essential     to

committing the offense.”          United States v. Pratt, 239 F.3d 640,

646     (4th    Cir.   2001)    (noting        that    court     must    measure      the

defendant’s individual acts and relative culpability against the

elements of the offense) (citations omitted).                     The defendant has

the burden of showing by a preponderance of the evidence that he

played a minor role in the offense.                   United States v. Akinkoye,

185 F.3d 192, 202 (4th Cir. 1999).                   We have thoroughly reviewed

the record and conclude that the district court did not clearly

err in denying a minor role adjustment in offense level.

               Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions     are    adequately       presented       in     the   materials

                                           3
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    4